Citation Nr: 1509705	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to service-connected right knee disability, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In his February 2013 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in May 2014 by the undersigned.  A transcript is associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is an electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents reveals that certain documents, including the May 2014 hearing transcript and VA treatment records, are relevant to the issue on appeal.  As such, these virtual files have been considered in the adjudication of the Veteran's claim.


FINDING OF FACT

There is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim in regard to whether the Veteran's degenerative joint disease of the left knee is secondary to his service-connected right knee disability, status post total knee replacement; reasonable doubt is resolved in favor of the Veteran.


CONCLUSION OF LAW

The Veteran's degenerative joint disease of the left knee is proximately due to, or the result of, service-connected right knee disability, status post total knee replacement.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his left knee degenerative joint disease is due to his service-connected right knee disability, status post total knee replacement. 

Private treatment records show that the Veteran was initially seen for left knee pain in February 2004, and the assessment indicated some arthritis of the knees.  The Veteran's private physician, Dr. M.W., diagnosed the Veteran with bilateral knee genu varum and bilateral medial compartment arthrosis.  A January 2008 record from Dr. M.W. indicates that the Veteran had mild left knee pain.  The physician noted slight tenderness along the medial joint line and diagnosed left knee end stage arthritis.  Finally, Dr. M.W. noted that the Veteran will undergo a left total knee replacement in the future.  

VA treatment records from March 2010 indicate that the Veteran's gait was normal, he walked normally, and he mounted and dismounted the examination table.

Private treatment records from Dr. M.W. include an opinion dated June 2011 that the Veteran's left knee degenerative joint disease is "related to the fact that he has had to use the left knee more since the right knee total knee arthroplasty and since he had all of the damage that occurred in the military.  Certainly if his right knee problems are related to his military service, the left knee would then be related by default."  The physician also discussed the use of cortisone shots with the Veteran.  

In December 2011, a VA examination was provided.  The examiner diagnosed the Veteran's left knee with degenerative joint disease.  The examiner reviewed the claims file, to include the Veteran's history of left knee problems.  The examiner noted the isolated report of left knee pain in December 1971, while on active duty.  Additionally, he noted that the Veteran complained of left knee pain in 2004, at which time the Veteran's left knee degenerative joint disease was diagnosed.  The examiner also noted Dr. M.W.'s opinion that the left knee arthritis was due to the Veteran overcompensating for the right knee, but noted that the private physician had not reviewed the previous treatment records that were absent left knee complaints.  The examiner opined that the Veteran's left knee degenerative joint disease was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that in regard to Dr. M.W.'s claim that the Veteran's left knee was arthritic due to the right knee total knee replacement and/or the arthritis that needed debridement in 1991, the Veteran had genu varum and he was severely over-weight, which had significantly contributed to both knees in excess of the documented mild strains in service to the right knee. The examiner contended that it was almost 20 years of hard post-service labor from the 1971 right knee service report to the 1991 right medial meniscal debridement which meant that the service contribution to the right knee arthritis/total knee replacement need was minimal.  The examiner observed that all along this time, there were no left knee complaints until some 35 years later when the right knee needed replacing and only then did one see complaints of left knee medial pain and x-rays showing degenerative joint disease. The examiner does not go on to specifically provide an opinion on aggravation.   

However minimal impact the VA examiner believes the in-service right knee strains have on the Veteran's current right knee disability and however significant impact the VA examiner believes the Veteran's weight and post-service occupation have on the Veteran's current right knee disability, the record reflects that service connection is in effect for status post total right knee replacement.  The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a left knee degenerative joint disease secondary to service-connected right knee disability, status post total knee replacement, is warranted. 

      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for left knee degenerative joint disease as proximately due to, or the result of, service-connected right knee disability, status post total knee replacement, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


